Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
The plaintiff has mistaken his remedy. If his stock has been improperly sold, he m'ay maintain an action for its recovery, but he cannot sue the corporation for a specific interest in the corporate property. It appears that he was one of the original corporators, and that the property in question has been held as corporate property from the time the corporation was formed. Under these circumstances he should not, we think, be permitted to question the title of the corporation, particularly as the property is a mining claim and could only be held by occupation and possession.
This view is decisive of the case, and the judgment is affirmed.